SUMMARY ORDER
Plaintiff-Appellant Melvin Lewis appeals from a June 6, 2006 order of the United States District Court for the Northern District of New York (McAvoy, J.) denying his motion for summary judgment and dismissing his complaint sua sponte. We review de novo a district court’s decision to dismiss a complaint pursuant to 28 U.S.C. § 1915(e)(2). Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001).
The district court properly held that Lewis’s malicious prosecution claim is barred by Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (“[W]hen a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been invalidated.”). To the extent that Heck arguably does not invalidate his false arrest and false imprisonment claims, see Perez v. Sifel, 57 F.3d 503, 505 (7th Cir.1995), these claims are precluded by the rules of collateral estoppel and res judicata. See Johnson v. Watkins, 101 F.3d 792, 794-95 (2d Cir.1996).
The judgment of the District Court is AFFIRMED. Plaintiff-Appellant’s motion for compensation and punitive damages is DISMISSED AS MOOT.